         Case 1:20-cv-06345-BCM Document 90 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ECHO BAY PHARMACEUTICALS, LLC,
            Plaintiff,                               20-CV-6345 (BCM)
       -against-                                     ORDER
TORRENT PHARMA, INC.,
            Defendant.                                                                        8/16/21

BARBARA MOSES, United States Magistrate Judge.

        After consultation with the parties, and for the reasons discussed at today's conference, it
is hereby ORDERED that:

       1. Motion for Leave to Amend. Plaintiff's motion (Dkt. No. 81) for leave to file its
          proposed Second Amended Complaint (SAC) (Dkt. No. 82-1) is GRANTED without
          prejudice to defendant's right to move against the SAC pursuant to Fed. R. Civ. P.
          12(b)(6).

       2. Filing the SAC. Plaintiff shall promptly file its Second Amended Complaint (SAC),
          in the form submitted with its motion to amend, as a stand-alone pleading, with
          exhibits. Exhibits M and N may be filed under seal.

       3. Motion to Dismiss. Defendant's motion (Dkt. No. 41) to dismiss the First Amended
          Complaint (FAC) (Dkt. No. 38) is DENIED AS MOOT, in light of the filing of the
          SAC, without prejudice to defendant's right to move against the SAC on the same
          grounds, insofar as applicable.

       4. Briefing. No later than August 31, 2021, defendant shall file its notice of motion to
          dismiss the SAC, supported by a memorandum of law, no longer than 10 pages,
          addressing only the new issues raised by the amendment. No later than September
          14, 2021, plaintiff shall file its responding memorandum, as to the new issues raised
          by the amendment, similarly limited to 10 pages. No later than September 21, 2021,
          defendant may file a reply memorandum, limited to 5 pages. With respect to the un-
          amended portion of the SAC, the parties may rely on their previously-submitted
          memoranda in support of and in opposition to the motion to dismiss the FAC, and
          need not refile those papers.

       5. Oral Argument. The Court will hear argument on the motion to dismiss the SAC on
          October 13, 2021 at 10:00 a.m. The argument will be conducted remotely over
          videoconference, via Microsoft Teams. Chambers will email the video link to counsel
          closer to the date of the conference. Members of the public may join by audio by
          dialing (917) 933-2166 and inputting access code 780726817#. If the parties would
          like to use a videoconferencing system other than Microsoft Teams, they shall so
          advise chambers via email sent to Moses_NYSDChambers@nysd.uscourts.gov no
       Case 1:20-cv-06345-BCM Document 90 Filed 08/16/21 Page 2 of 2




         later than October 8, 2021, identifying the system they propose to use and
         confirming that (a) it permits public access, at least on an audio-only basis, and (b)
         neither the Court nor the public will be required to create an account or download an
         app.

      6. Status Conference. The status conference scheduled for September 20, 2021 is
         ADJOURNED sine die.

         The Clerk of Court is respectfully directed to close Dkt. Nos. 41 and 81.

Dated: New York, New York
       August 16, 2021                     SO ORDERED.


                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
